            Case 1:20-cv-01146-DAD-SAB Document 6 Filed 09/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE MORALES GONZALEZ,                              Case No. 1:20-cv-01146-SAB

12                  Plaintiff,                           ORDER DISCHARGING ORDER TO
                                                         SHOW CAUSE AND DIRECTING CLERK
13           v.                                          OF THE COURT TO CLOSE CASE AND
                                                         ADJUST DOCKET TO REFLECT
14   COMMISSIONER OF SOCIAL SECURITY,                    VOLUNTARY DISMISSAL

15                  Defendant.                           (ECF Nos. 4, 5)

16

17          On August 17, 2020, Jose Morales Gonzalez (“Plaintiff”) filed this action seeking judicial

18 review of the final decision of the Commissioner of Social Security’s decision denying his

19 application for benefits. On September 11, 2020, an order issued requiring Plaintiff to show
20 cause why this action should not be dismissed for the failure to comply with an order requiring

21 him to file a long form application to proceed without prepayment of fees or to pay the filing fee.

22 On this same date, Plaintiff filed a notice of voluntary dismissal with prejudice pursuant to Rule

23 41(a)(1) of the Federal Rules of Civil Procedure.

24          “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

25 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

26 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)
27 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

28 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet


                                                     1
            Case 1:20-cv-01146-DAD-SAB Document 6 Filed 09/14/20 Page 2 of 2


 1 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th

 2 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,

 3 the parties are left as though no action had been brought, the defendant can’t complain, and the

 4 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193

 5 F.3d at 1078. In this action, no defendant has filed an answer or other responsive pleading.

 6 Therefore, Plaintiff’s voluntary dismissal has terminated this action.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1.      The September 11, 2020 order to show cause is VACATED;

 9          2.      The Clerk of the Court is directed to assign a district judge to this case for the

10                  purpose of closing the case; and

11          3.      The Clerk of the Court is directed to adjust the docket to reflect voluntary

12                  dismissal of this action pursuant to Rule 41(a).

13
     IT IS SO ORDERED.
14

15 Dated:        September 11, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
